Citation Nr: 0615741	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  96-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran, who served on active duty from October 1952 to 
September 1956, died in March 1995.  The appellant is the 
surviving spouse of the deceased veteran.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).  In an August 2005 decision, the Board denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant appealed 
the Board's August 2005 decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 2005 
Order, the Court granted a Joint Motion for Remand 
(hereinafter Joint Motion) that vacated the August 2005 
decision and remanded the matter to the Board for further 
development and re-adjudication.  

The Board notes in passing, that the appellant had been 
represented in this appeal by The American Legion.  In a 
written agreement dated in December 2005, however, the 
appellant appointed Sean A. Ravin, Attorney at Law, as her 
representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required of her.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

Pursuant to a July 2002 development memorandum that had been 
issued by the Board, specified private medical records 
pertaining to the treatment of the veteran at the University 
of Massachusetts Hospital, Worcester, Massachusetts in 1981 
were obtained.  That medical evidence was associated with the 
claims file in December 2002.  Thereafter, the Board obtained 
a VA medical expert opinion that was considered in the 
Board's August 2005 decision.  

The basis for the Court's vacation of the Board's decision 
was the failure of the Board to "discuss whether it had 
obtained the specified private medical records, and if the 
records had been obtained, whether they were properly 
considered in adjudicating the appellant's claim."  As noted 
in the Joint Motion, it was "also unclear whether the 
appellant was notified as to the status of these private 
medical records."  The Joint Motion indicated that, because 
of these discrepancies, a remand was warranted for the Board 
to ascertain, and make clear in its decision, whether or not 
there was a violation of Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and to ensure compliance with 
38 U.S.C.A. § 5103(a) (West 2001).  Since the foregoing 
private treatment records are pertinent to the appellant's 
claim, since they have not been considered by the RO, and 
since the appellant has not submitted a statement waiving 
such consideration, it must be referred to the RO for initial 
review.  38 C.F.R. § 20.1304 (2002); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, supra.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the RO's 
issuance of the statement of the case in 
November 1995, and readjudicate the 
appellant's claim.  If a complete grant of 
the claim remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, supra.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  



_________________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

